Citation Nr: 9901342	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  92-13 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability.  

2. Entitlement to service connection for a left hip 
disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel





INTRODUCTION

The veteran had active military service from June 1967 to 
March 1970.

This appeal arises before the Board of Veterans Appeals 
(Board) from a June 1987 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which denied the veterans claim seeking entitlement to 
service connection for a bilateral hip disability.

The veterans claim was initially before the Board in April 
1993.  At that time, the veterans claim was phrased as 
whether new and material evidence had been received 
sufficient to reopen a claim for entitlement to service 
connection for arthritis of both hips.  The Board noted that 
the rating decision from which the appeal derived was from 
October 1990 which decided that new and material evidence had 
not been submitted in order to reopen the veterans claim.  

The Board also noted a rating decision of June 1987 in which 
the RO informed the veteran that service connection for 
arthritis of the left and right hips was denied.   The Board 
observed that such rating decision never became final, as 
much as the veteran expressed disagreement with such decision 
in September 1987.  Therefore, the veterans claim was 
remanded by the Board in April 1993 in part so that his claim 
could be readjudicated on a direct basis for entitlement to 
service connection.  As such development has now been 
completed, the Board will address the veterans claim on the 
basis of entitlement to service connection for a bilateral 
hip disability.  

In September 1998, the RO issued a rating decision denying 
entitlement to service connection for chronic obstructive 
pulmonary disease, for pulmonary embolism, for thrombosis of 
the lower extremities, and for trauma to the left lower 
extremity.  In December 1998, the veteran filed a Notice of 
Disagreement with said decisions and subsequently the RO 
issued a Statement of the Case.  However, inasmuch as the 
veteran has not yet filed a Substantive Appeal regarding said 
issues, they are not yet in appellate status.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained by the 
RO.

2.  The veteran has current diagnoses of degenerative joint 
changes of both hips. 

3.  The veterans arthritis of the hips began in service. 


CONCLUSION OF LAW

Service connection for arthritis of both the right and left 
hips is warranted.  38 U.S.C.A. §§ 1110, 5107, (West 1991), 
38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show that at the veterans induction 
examination in May 1967 no deformity was noted for the left 
hip.  On the veterans report of medical history form dated 
in May 1967, he reported that he had suffered a dislocated 
left hip at age 12.  He reported that he was operated on, 
that he had his leg pinned, and that the pins were later 
removed with no postoperative effects.  The veteran was seen 
in the orthopedic clinic in May 1968 after complaining of 
chronic left knee pain.  The examiner noted that the veteran 
had bilateral slipped capital femoral epiphyses which 
were healed.  The examiner noted that the veteran had mild 
degenerative changes in both hips, but was able to do his 
work.  The examiner commented that if the veteran was not 
motivated to stay in the military, that he had enough to 
board him out.  The examiner commented that he would 
leave the veteran in service since he was motivated to stay 
in.  The veteran was involved in a truck accident in February 
1970.  An x-ray report of the pelvis showed a deformity of 
both proximal femurs interpreted as secondary to old slipped 
capital femoral epiphyses.  An examiner commented on the 
x-ray and indicated that the veteran had bica 
osteoarathritis of the hips.  At the veterans separation 
examination in February 1970 (it was noted that the 
separation was due to hardship), the veterans spine and 
lower extremities were evaluated as normal.  

The veteran submitted copies of treatment records from Dr. R. 
L. from June 1977 to November 1986.  A treatment record from 
June 1977 noted that the veteran was in a car accident in 
April 1977 and that he had pain in his left leg, including 
his hip.  Other treatment records show that the veteran was 
treated for his hips during this time.  

The veteran underwent a VA examination in April 1987.  He 
reported being in an automobile accident in April 1977 which 
aggravated a pre-existing hip condition.  Diagnoses were 
osteoarthritis of the right and left hips.  

Dr. F. S. submitted a copy of a letter dated June 1988 
wherein he reported that the veteran had known osteoarthritis 
of the hips.  

Dr. F. S. submitted a copy of a letter dated August 1990 
wherein he reported that the veteran had advanced 
osteoarthritis of both hips.  

Dr. R. L. submitted a copy of a letter dated February 1992 
wherein he indicated that the veteran was being treated for 
degenerative joint disease of the hips among other 
disabilities.  

The veteran underwent a VA examination for his hips in 
November 1993.  It was noted that all orthopedic maneuvers 
could not be carried out because of hip pain.  

Dr. R. L. submitted a copy of a letter dated January 1994.  
He reported that he saw the veteran in 1977 because of pain 
in his hips from osteoarthritis.  

The veteran underwent a VA examination for his hips in May 
1997.  There was no deformity noted for the left hip.  It was 
noted that the veteran had left hip surgery (slipped 
epiphysis) treated by pinning at the age of 9 or 10 years.  
It was noted that the veteran sustained an injury to his left 
lower extremity in service and his leg was in a cast at 
Corpus Christi.  The veteran complained of pain and numbness 
in his lower back and left leg.  He complained of pain and 
numbness in his right leg since 1988-1989.  He stated that he 
had to use Canadian crutches for walking.  The Patrick test 
was positive for both hips. 

The veteran underwent a VA general medical examination in May 
1997.  The examiner commented that there were significant 
degenerative joint changes in both hips most likely secondary 
to old slipped epiphyses bilaterally combined with 
possible trauma and wear and tear process during service.

Dr. R. L. submitted a copy of a letter dated August 1997.  He 
reported that the veteran had been under his care since 1989 
for a number of disabilities including degenerative joint 
disease.  

In May 1998, Social Security Administration copies of records 
were submitted showing treatment from 1978 to 1998.  In June 
1978, Dr. O. K. wrote a letter indicating that the veteran 
was involved in a car accident in April 1977.  He indicated 
that x-rays of the veterans hips indicated abnormalities of 
both hips, entirely unrelated to the noted accident.  The 
other records show that the veteran was seen for his hips at 
various times during this period.


Analysis

The law provides that service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §1110 
(West 1991). 

The veterans claim for service connection for a bilateral 
hip disability is well grounded, meaning plausible, and the 
file shows that the VA has fulfilled its duty to assist him 
in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107 (a). (West 1991).

The evidence shows that the veteran has arthritis in both 
hips and the first time his arthritis was clinically noted 
was while he was in active service.  He was seen in May 1968 
and diagnosed with mild degenerative changes in both hips.  
The examiner commented that the veteran had enough to 
board him out.  Also, in February 1970, shortly before 
his separation from service, the veteran was involved in a 
truck accident and diagnosed with osteoarthritis of the hips.

Thus, the essential facts demonstrated by the service medical 
records are these: When the veteran began active service, he 
did not have arthritis in the hips; while he was in active 
service, arthritis was clinically observed in both hips.   

The evidence also shows that the veteran has a current 
diagnosis from a May 1997 VA examination of significant 
degenerative joint changes in both hips.  The VA examiner 
commented that the veterans degenerative changes were most 
likely secondary to old slipped epiphyses combined with 
possible trauma and wear and tear process during service.  

The evidence shows that the veteran had a dislocated left hip 
prior to service.  There is not conclusive evidence showing 
that the veteran had a right hip disorder prior to service.  
Regardless of whatever hips disorders the veteran had prior 
to service, the fact remains that he did not develop 
osteoarthritis of the hips until he entered service.  

In summary, the evidence shows that the veteran has a current 
diagnosis of degenerative joint changes in the hips and that 
he first developed arthritis of the hips while in service.  
Thus, entitlement to service connection for arthritis of the 
hips is warranted. 



ORDER

Entitlement to service connection for arthritis of the left 
and right hips is granted.








		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals. 


- 2 -
